[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO SET ASIDEJUDGMENT #113
The plaintiff's motion for default for failure to plead was granted August 5, 1993. Its motion for judgment was granted by Hauser, J., April 4, 1994. Notice dated May 9, 1994 indicates "judgment entered against all defendants." CT Page 1855
The defendant City failed to file a motion to open within four months after the judgement as required by P.B. § 377.
The defendant's motion to set aside the judgment of default is denied as untimely. The objection is sustained.
SAMUEL S. FREEDMAN, JUDGE